DETAILED ACTION
This communication is response to the amendment filed 12/22/2021. Claims 2-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10856279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Regarding double patenting rejection of claims 2-9 over claims 1-18 of US Patent 9,271,285 in view of Inoue, Luo et al. ‘486 (US Pub. 2011/0255486), and Love et al, applicant argued that Luo cited paragraphs fails to disclose the claimed limitations. The US Pub. 2011/0255486 cited by the examiner is a typo of US Pub. 2010/0034161 (’16) as used in the other double patenting rejections. Examiner draw the attention of 
Regarding applicant argument that Luo (‘161) fails to disclosed “the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used from among a plurality of kinds of RNTI to transmit the DCI for the transport block associated with the transmission of the PUSCH”, as rejected in the other double patenting rejections and U.S.C. 103(a) rejections, the examiner respectfully disagrees.
Luo (US Pub. 2010/0034161) discloses RNTI-dependent scrambling sequence initialization. Scrambling sequence generation can be initialized (e.g., at a start of each subframe, . . . ) at least in part as a function of a type of Radio Network Temporary Identifier (RNTI). Further, the type of RNTI utilized for initialization of scrambling sequence generation can correspond to a transmission type (e.g., whether the transmission is related to system information, paging, random access response, scheduled transmission or contention resolution message of a random access procedure, SPS traffic, regular unicast traffic, . . . ) (see Luo, ¶ 0012 and ¶ 0013). Thus, scrambling sequence (certain sequence) are generated based on the type of RNTI.
Luo further discloses transmission type identification component 210 can recognize that the downlink transmission to be sent via PDSCH includes system information, a paging message, a random access response, a contention resolution message, SPS data, or regular traffic, and based thereupon, identifier selection component 212 can select one of the following types of RNTIs corresponding to the nature of the downlink transmission: SI-RNTI, P-RNTI, RA-RNTI, Temporary C-RNTI, identifier selection component 212 can chose one of the following types of RNTIs: Temporary C-RNTI, SPS C-RNTI, or C-RNTI. Moreover, an RNTI value for the chosen type of RNTI corresponding to a base station (e.g., receiving wireless communication apparatus 204, . . . ) to which the transmission is to be directed can be selected by identifier selection component 212. The RNTI value of the chosen type of RNTI can be used by sequence generation component 208 to initialize a scrambling sequence employed to scramble the uplink transmission (e.g., via scrambling component 206, . . . ) (see Luo, ¶ 0055). Luo further discloses that the descrambling component 214 can leverage a descrambling sequence, which can correspond to a scrambling sequence utilized by transmitting wireless communication apparatus 202, to unscramble the demodulated block of scrambled bits. Moreover, the descrambling sequence can be initialized by sequence generation component 216 utilizing a particular type of RNTI. Further, the particular type of RNTI can be selected from a set of possible types of RNTIs by identifier selection component 220 as a function of a transmission type associated with the received transmission recognized by transmission type identification component 218 (see Luo, ¶ 0065). Luo also discloses for a PUSCH transmission (e.g., transmitting wireless                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                    , can be generated by sequence generation component 208 by analyzing                         
                            
                                
                                    c
                                
                                
                                    i
                                    n
                                    i
                                    t
                                
                            
                        
                    =                        
                            
                                
                                    n
                                
                                
                                    R
                                    N
                                    T
                                    I
                                
                            
                            
                                
                                    2
                                
                                
                                    14
                                
                            
                        
                    +                        
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            s
                                        
                                    
                                    /
                                    2
                                
                            
                        
                    .                        
                            
                                
                                    2
                                
                                
                                    9
                                
                            
                        
                    2+                        
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    , where                         
                            
                                
                                    n
                                
                                
                                    R
                                    N
                                    T
                                    I
                                
                            
                        
                     is the RNTI value of the type of RNTI selected by identifier selection component 212,                         
                            
                                
                                    n
                                
                                
                                    s
                                
                            
                        
                    is a slot number within a radio frame, and                         
                            
                                
                                    N
                                
                                
                                    I
                                    D
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     is a physical layer cell identity. Thus, in accordance with the aforementioned examples, for a transport channel that maps to a physical data channel (e.g., PDSCH, PUSCH, . . . ), scrambling sequence initialization can be a function of a type of RNTI, which can correspond to a type of transmission (see Luo, ¶ 0057).
Luo also discloses that the generated scrambling sequence can be initialized as a function of a type of RNTI (e.g., recognized by identifier selection component 212, . . . ) from a set of RNTI types (e.g., the set of RNTI types can include SI-RNTI, P-RNTI, RA-RNTI, Temporary C-RNTI, SPS C-RNTI, and C-RNTI for a PDSCH transmission, the set of RNTI types can include Temporary C-RNTI, SPS C-RNTI, and C-RNTI for a PUSCH transmission, . . . ) corresponding to a type of transmission to which the encoded data pertains (e.g., detected by transmission type identification component 210, . . . ) (see Luo, ¶ 0062). Luo further discloses that the type of RNTI can be selected from a set of RNTI types that includes System Information RNTI (SI-RNTI), Paging RNTI (P-RNTI), Random Access RNTI (RA-RNTI), Temporary Cell RNTI (Temporary C-RNTI), Semi-Persistent Scheduling Cell RNTI (SPS C-RNTI), and Cell RNTI (C-RNTI). Pursuant to another illustration, for an uplink data channel transmission (e.g., via a Physical Uplink Shared Channel (PUSCH), . . . ), the type of RNTI can be selected from a set of RNTI types that includes Temporary Cell RNTI (Temporary C-RNTI), Semi-
Thus, Luo discloses the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used from among a plurality of kinds of RNTI to transmit the DCI for the transport block associated with the transmission of the PUSCH as claimed in the independent claims.
Regarding applicant argument that the cited reference(s) fails to disclose “the RNTI scrambling a Cyclic Redundancy Check (CRC)”, the examiner respectfully disagrees.
Nayeb in view of Luo fails to explicitly disclose the RNTI scrambling a Cyclic Redundancy Check (CRC).
Love discloses the well-known teaching of the RNTI scrambling a Cyclic Redundancy Check (CRC) (see Love, ¶ 0025: CRC of each PDCCH will be masked by a unique identifier corresponding to the user equipment that the base unit is trying to schedule. The unique identifier is assigned to the UE by its serving base unit. This identifier is known as a radio network temporary identifier (RNTI) and the one normally assigned to each UE at call admission is the cell RNTI or C-RNTI; ¶ 0027: where the PDCCH CRC is scrambled with either a communication device's C -RNTI (UEID) if it is for scheduling data on the Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) or scrambled with SI -RNTI, P -RNTI, or RA -RNTI if it is for scheduling broadcast control (system information, paging, or random access response respectively). Other scrambling types include joint power control, semi-
Thus, the cited reference(s) discloses “the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used from among a plurality of kinds of RNTI to transmit the DCI for the transport block associated with the transmission of the PUSCH, the RNTI scrambling a Cyclic Redundancy Check (CRC)” as claimed in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,867,179 (hereafter Patent ‘179) in view of US Pub. 2010/0034161 to Luo et al. (hereafter Luo) and further in view of US Pub. 2010/0279628 to Love et al. (hereafter Love). 

Regarding claims 2-9, although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘179 discloses all the claimed 
However, Luo discloses the certain sequence is given based on at least which specific radio network temporary identifier was used from among a plurality of radio network identifier to transmit the downlink control information for the transport block associated with the transmission of the physical uplink shared channel (see Luo, ¶ 0054; ¶ 0055; ¶ 0057; ¶ 0062; ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Luo and incorporate it into the system of Patent ‘179 to avoid interference in the communication system (see Luo, ¶ 0010).
Love discloses wherein the specific radio network temporary identifier scrambles a Cyclic Redundancy Check (CRC) (see Love, ¶ 0025: CRC of each PDCCH will be masked by a unique identifier corresponding to the user equipment that the base unit is trying to schedule. The unique identifier is assigned to the UE by its serving base unit. This identifier is known as a radio network temporary identifier (RNTI) and the one normally assigned to each UE at call admission is the cell RNTI or C-RNTI; ¶ 0027: where the PDCCH CRC is scrambled with either a communication device's C -RNTI (UEID) if it is for scheduling data on the Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) or scrambled with SI -RNTI, P -RNTI, or RA -RNTI if it is for scheduling broadcast control (system information, paging, or random access response respectively). Other scrambling types include joint power control, 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Love and incorporate it into the system of Patent ‘179 to improve communication system efficiency (see Love, ¶ 0004).
Claims 2-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,516,643 (hereafter ‘643) in view of US Pub. 2010/0034161 to Luo et al. (hereafter Luo) and further in view of US Pub. 2010/0279628 to Love et al. (hereafter Love).

Regarding claims 2-9, although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘643 discloses all the claimed invention with exception of using a specific radio temporary identifier from among a plurality of radio network temporary identifiers, wherein the specific radio network temporary identifier is used to give the certain sequence, wherein the specific radio network temporary identifier scrambles a Cyclic Redundancy Check (CRC).
However, Luo discloses the certain sequence is given based on at least which specific radio network temporary identifier was used from among a plurality of radio network identifier to transmit the downlink control information for the transport block associated with the transmission of the physical uplink shared channel (see Luo, ¶ 0054; ¶ 0055; ¶ 0057; ¶ 0062; ¶ 0067).

Love discloses wherein the specific radio network temporary identifier scrambles a Cyclic Redundancy Check (CRC) (see Love, ¶ 0025: CRC of each PDCCH will be masked by a unique identifier corresponding to the user equipment that the base unit is trying to schedule. The unique identifier is assigned to the UE by its serving base unit. This identifier is known as a radio network temporary identifier (RNTI) and the one normally assigned to each UE at call admission is the cell RNTI or C-RNTI; ¶ 0027: where the PDCCH CRC is scrambled with either a communication device's C -RNTI (UEID) if it is for scheduling data on the Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) or scrambled with SI -RNTI, P -RNTI, or RA -RNTI if it is for scheduling broadcast control (system information, paging, or random access response respectively). Other scrambling types include joint power control, semi-persistent scheduling (SPS), and a temporary C-RNTI for use with scheduling some random access messages).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Love and incorporate it into the system of Patent ‘179 to improve communication system efficiency (see Love, ¶ 0004).

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,902,841 (hereafter ‘841) in view of US Patent 8,891,493 to Inoue (hereafter Inoue) and further in view of US Pub. 2010/0034161 to Luo et al. (hereafter Luo) and further in view of US Pub. 2010/0279628 to Love et al. (hereafter Love).

Regarding claims 2-9, ‘841 discloses all the claimed limitations (see ‘841, claims 1-12) with exception of “a demodulation reference signal sequence of a demodulation reference signal associated with the transmission of the physical uplink shared channel is generated based on a certain sequence; the certain sequence is given based on at least which specific radio network temporary identifier was used from among a plurality of radio network temporary identifiers, wherein the specific radio network temporary identifier is used to give the certain sequence, wherein the specific radio network temporary identifier scrambles a Cyclic Redundancy Check (CRC)”.
However, Inoue discloses a demodulation reference signal sequence of a demodulation reference signal associated with the transmission of the physical uplink shared channel is generated based on a certain sequence (see Inoue, Col 6 lines 22-30; Col 13 lines 34-40; Col 20 lines 53-58; Col 25 lines 39-45).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teaching of a demodulation reference signal sequence of a demodulation reference signal associated with the transmission of the physical uplink shared channel is generated based on a certain sequence as taught by Inoue and 
Luo discloses the certain sequence is given based on at least which specific radio network temporary identifier was used from among a plurality of radio network identifier to transmit the downlink control information for the transport block associated with the transmission of the physical uplink shared channel (see Luo, ¶ 0054; ¶ 0055; ¶ 0057; ¶ 0062; ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Luo and incorporate it into the system of Patent ‘841 to avoid interference in the communication system (see Luo, ¶ 0010).
Love discloses wherein the specific radio network temporary identifier scrambles a Cyclic Redundancy Check (CRC) (see Love, ¶ 0025: CRC of each PDCCH will be masked by a unique identifier corresponding to the user equipment that the base unit is trying to schedule. The unique identifier is assigned to the UE by its serving base unit. This identifier is known as a radio network temporary identifier (RNTI) and the one normally assigned to each UE at call admission is the cell RNTI or C-RNTI; ¶ 0027: where the PDCCH CRC is scrambled with either a communication device's C -RNTI (UEID) if it is for scheduling data on the Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) or scrambled with SI -RNTI, P -RNTI, or RA -RNTI if it is for scheduling broadcast control (system information, paging, or random access response respectively). Other scrambling types include joint power control, 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Love and incorporate it into the system of Patent ‘179 to improve communication system efficiency (see Love, ¶ 0004).

 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 8,867,478 to Nayeb Nazar et al. (hereafter Nayeb) in view of US Patent 8,891,493 to Inoue (hereafter Inoue) and further in view of US Pub. 2010/0034161 to Luo et al. (hereafter Luo) and further in view of US Pub. 2010/0279628 to Love et al. (hereafter Love).

Regarding claim 2, Nayeb discloses a terminal device (see Nayeb, Fig 1B, WTRU 102) comprising: 
a reception circuitry configured and programmed to, or configured to (see Nayeb, Fig 1B, Transceiver 120), receive Downlink Control Information (DCI) on a Physical Downlink Control Channel (see Nayeb, Col 8 lines 11-15); and
a transmission circuitry configured and programmed to, or configured to (see Nayeb, Fig 1B, Transceiver 120), transmit a transport block on a Physical Uplink Shared CHannel (PUSCH) based on a detection of the PDCCH with a DCI (see Nayeb, Col 10 lines 25-47), wherein
a DeModulation reference signal sequence of a DeModulation Reference Signal (DMRS) associated with the transmission of the PUSCH is generated based on a certain sequence read on Nayeb teaching (see Nayeb, Col 12 lines 6-12); and
the certain sequence is given based on at least which Radio Network Temporary Identifier (RNTI) was used to transmit the DCI for the transport block associated with the transmission of the PUSCH (see Nayeb, Col 12 lines 21-25).
Nayeb implicitly but does not explicitly disclose “a DeModulation reference signal sequence of a DeModulation Reference Signal (DMRS) associated with the transmission of the PUSCH is generated based on a certain sequence”.
However, Inoue discloses a DeModulation reference signal sequence of a DeModulation Reference Signal (DMRS) associated with the transmission of the PUSCH is generated based on at least a certain sequence (see Inoue, Col 6 lines 22-30; Col 13 lines 34-40; Col 20 lines 53-58; Col 25 lines 39-45).

Nayeb in view of Inoue does not explicitly disclose “the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used from among a plurality of kinds of RNTI to transmit the DCI for the transport block associated with the transmission of the PUSCH.”
However, Luo discloses the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used from among a plurality of kinds of RNTI to transmit the DCI for the transport block associated with the transmission of the PUSCH (see Luo, ¶ 0054; ¶ 0055; ¶ 0057; ¶ 0062; ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Luo and incorporate it into the system of Patent Nayeb to avoid interference in the communication system (see Luo, ¶ 0010).
Nayeb does not explicitly disclose the RNTI scrambling a Cyclic Redundancy Check (CRC).
Love discloses wherein the specific radio network temporary identifier scrambles a Cyclic Redundancy Check (CRC) (see Love, ¶ 0025: CRC of each PDCCH will be masked by a unique identifier corresponding to the user equipment that the base unit is 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Love and incorporate it into the system of Patent ‘179 to improve communication system efficiency (see Love, ¶ 0004).

Regarding claim 3, Nayeb in view of Inoue, Luo and Love discloses the terminal device according to claim 2, Love further discloses wherein the plurality of kinds of RNTI include a cell RNTI (C-RNTI) and a temporary C-RNTI (see Love, ¶ 0025: the unique identifier is assigned to the UE by its serving base unit. This identifier is known as a radio network temporary identifier (RNTI) and the one normally assigned to each UE at call admission is the cell RNTI or C-RNTI. A UE may also be assigned a semi-persistent-scheduling C-RNTI (SPS C-RNTI) or a temporary C-RNTI (TC-RNTI). When 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Love and incorporate it into the system of Patent ‘179 to improve communication system efficiency (see Love, ¶ 0004).

Regarding claim 4, it is rejected for the same reasons as set forth in claim 2. Applicant is merely claiming the transmission side of the invention.

Regarding claim 5, it is rejected for the same reasons as set forth in claim 3. 

Regarding claim 6, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Claim 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 8,380,135 to Ko et al. (hereafter Ko) in view of US Patent 8,891,493 to Inoue (hereafter Inoue) and further in view of US Pub. 2010/0034161 to Luo et al. (hereafter Luo) and further in view of US Pub. 2010/0331030 to Nory et al. (hereafter Nory).

Regarding claim 2, Ko discloses a terminal device (see Ko, Fig 13, UE) comprising: 
a reception circuitry configured and programmed to or configured to receive downlink control information on a physical downlink control channel (see Ko, Col 7 lines 53-55; Col 8 lines 28-34); and
a transmission circuitry configured and programmed to, or configured to, transmit a transport block on a Physical Uplink Shared CHannel (PUSCH) based on a detection of the PDCCH with a DCI (see Ko, Col 8 lines 35-36), wherein
the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used to transmit the DCI for the transport block associated with the transmission of the PUSCH (see Ko, Col 8 line 60-Col 9 line 10), and

However, Inoue discloses a DeModulation reference signal sequence of a DeModulation Reference Signal (DMRS) associated with a transmission of the PUSCH is generated based on at least a certain sequence (see Inoue, Col 6 lines 22-30; Col 13 lines 34-40; Col 20 lines 53-58; Col 25 lines 39-45).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teaching of a DeModulation reference signal sequence of a DeModulation Reference Signal (DMRS) associated with a transmission of the PUSCH is generated based on at least a certain sequence as taught by Inoue and incorporate it into the system of Ko in order to reduce inter-cell interference in the communication system (see Inoue, Col 6 lines 59-62).
Ko in view of Inoue does not explicitly disclose “the certain sequence is given based on at least which specific radio network temporary identifier was used from among a plurality of radio network temporary identifiers.”
However, Luo discloses the certain sequence is given based on at least which kind of a Radio Network Temporary Identifier (RNTI) was used from among a plurality of kinds of RNTI to transmit the DCI for the transport block associated with the transmission of the PUSCH (see Luo, ¶ 0054; ¶ 0055; ¶ 0057; ¶ 0062; ¶ 0067).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Luo and incorporate it into the system of Ko to avoid interference in the communication system (see Luo, ¶ 0010).

However, Nory discloses the RNTI scrambles a Cyclic Redundancy Check (CRC) (see Nory, ¶ 0010: where the PDCCH CRC is scrambled with either a communication device's C -RNTI (UEID) if it is for scheduling data on the Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) or scrambled with SI -RNTI, P -RNTI, or RA -RNTI if it is for scheduling broadcast control (system information, paging, or random access response respectively). Other scrambling types include joint power control, semi-persistent scheduling (SPS), and a temporary C-RNTI for use with scheduling some random access messages; ¶ 0011: the CRC is then masked with C-RNTI to determine if the PDCCH was DCI format type 0 or 1A and a different RNTI if it is 3 or 3A).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Nory and incorporate it into the system of Ko to avoid interference in the communication system (see Nory, ¶ 0012).

Regarding claim 3, Ko in view of Inoue, Luo and Nory discloses the terminal device according to claim 2, Nory further discloses wherein the plurality of kinds of RNTI include a cell RNTI (C-RNTI) and a temporary C-RNTI (see Nory, ¶ 0010: where the PDCCH CRC is scrambled with either a communication device's C -RNTI (UEID) if it is for scheduling data on the Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) or scrambled with SI -RNTI, P -RNTI, or RA -RNTI if it is for scheduling broadcast control (system information, paging, or random access 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the above teaching as taught by Nory and incorporate it into the system of Ko to avoid interference in the communication system (see Nory, ¶ 0012).

Regarding claim 4, it is rejected for the same reasons as set forth in claim 2. Applicant is merely claiming the transmission side of the invention.

Regarding claim 5, it is rejected for the same reasons as set forth in claim 3. 

Regarding claim 6, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 7, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 8, it is rejected for the same reasons as set forth in claim 2. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 3. Although phrased as a method claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464